The appeal in this case is from an order denying motion to dismiss the bill of complaint.
We can see no good purpose to be served by promulgating an opinion in disposing of the appeal. It is sufficient to say that although the complainant may not have been entitled under the allegations of the bill to the relief specifically prayed, Section 28 of the 1931 Chancery Practice Act provides:
"Every bill of complaint shall be considered to pray for general relief."
For application of this provision see McCarthy's Annotated Florida Chancery Act, 2nd Ed. 75.
It appears to be well settled that no objection to the prayer of the bill of complaint may be raised by motion to dismiss because if the bill states a case entitling the plaintiff to any relief under any special prayer or under the implied prayer for general relief, it will not be dismissed. See Phifer v. Abbott,73 Fla. 402, 74 So. 488; Fla. So. R. Co. v. Hill, 40 Fla. 1,23 So. 566, 74 A.S.R. 124; Orlando v. Equ. Bldg., etc., Assn.,45 Fla. 507, 33 So. 986; Brokaw v. McDougla, 20 Fla. 212; Isleworth Grove Co. v. Orange County, 79 Fla. 208, 84 So. 83; Raulerson v. Peeples, 79 Fla. 367, 84 So. 370; So. Fla. Citrus Land Co. v. Walden, 59 Fla. 606, 51 So. 554; White Engr. Co. v. Peoples St. Bank, 81 Fla. 35, *Page 464 87 So. 753; Hewitt v. Punta Gorda St. Bank, 108 Fla. 39,145 So. 883."
The allegations of the bill in this case are amply sufficient to warrant equitable relief.
Therefore, the order appealed from is affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.